EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hyman (Reg. No. 30139) on 5/3/2021.

The application has been amended as follows: 

In the Claims:
Claim 1 has been amended to read as follows: 
An aircraft comprising 
a fuselage, 
a lateral lifting wing, and 
a powerplant mounted under the wing, 
wherein the wing comprises at least two structural spars extending from the fuselage towards the tip of the wing, one of said at least two structural spars being upstream in a flight direction and another one of said at least two structural spars being downstream, 
wherein the powerplant comprises a gas generator having a first longitudinal axis and at least two offset fans, one of said at least two offset fans being arranged on a first side of a vertical plane extending along the first axis and another one of said at least two offset fans being arranged on a second side of the vertical plane, 
wherein the at least two offset fans are attached directly to one of said at least two structural spars and the gas generator is attached directly to each of said at least two structural spars,

wherein the intake of at least one offset fan is further upstream relative to the intake of another one of the at least two offset fans along the first axis.

Claim 2 has been amended to read as follows: 
The aircraft according to claim 1, wherein each of the at least two offset fans are attached to the upstream spar.

Claim 3 has been amended to read as follows: 
The aircraft according to claim 2, wherein each of said at least two offset fans comprises a housing supported by the upstream spar via a suspension device connecting the housing to said upstream spar directly.

Claim 4 has been amended to read as follows: 
The aircraft according to claim 1, wherein the lateral lifting wing comprising the leading edge which forms a sweepback of a given angle (α) with a longitudinal axis of the fuselage.


Claim 6 has been amended to read as follows: 
The aircraft according to claim 1, wherein each of the at least two offset fans comprises a longitudinal axis, wherein the first axis of the gas generator is located higher than the longitudinal axes of the at least two offset fans.

Claim 7 has been amended to read as follows: 
The aircraft according to claim 1, wherein the gas generator is integral with the wing, and
wherein an outer envelope of the gas generator is formed at least partly by a part of a wall forming a lower surface and/or an upper surface of the wing.

Claim 8 has been amended to read as follows: 
The aircraft according to claim 7, wherein at least part of an envelope of at least one of the at least two offset fans is formed by a part of a wall forming a lower surface and/or an upper surface of the wing.

Claim 9 has been amended to read as follows: 
The aircraft according to claim 1, wherein the gas generator comprises a gas ejection nozzle, and, wherein an axis of an ejected gas stream forms an angle (β) between 5 and 25° downwards with a horizontal plane.

Claim 10 has been amended to read as follows: 
10. 	The aircraft according to claim 1, wherein the gas generator comprises a gas ejection channel directing a gas flow along an upper surface of the wing.

Claim 11 has been amended to read as follows: 
11.	The aircraft according to claim 1, wherein each of the at least two structural spars is formed in one piece.

Claim 12 has been amended to read as follows: 
12. 	The aircraft according to claim 1, wherein the powerplant is suspended from at least one of said at least two structural spars.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The double patenting rejections in view of US 10,450,079 to Beutin are overcome by the amendments above because Beutin does not teach or render obvious the configuration of the gas generator and two offset fans which are mounted below and near the leading edge of a wing, wherein the offset fans are arranged such that one is further upstream than the other along the 
Additionally, the prior art does not teach the features which differentiate the present invention from the Patent to Beutin in combination with the particular mounting of the gas generator to two spars and the fans to a single spar within the wing, through a direct attachment (See claim interpretation in the previous office actions). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647